Title: Swan’s Proposals for Supplying American Beef, &c. to the French Government, 19 July 1788
From: Swan, James
To: Jefferson, Thomas


          Paris, 19 July 1788. “Jam’s. Swan de Boston En faveur d’une association dans les Etats-Unis de l’Amérique,” submits proposals for furnishing to the government of France a quantity of salt beef and pork, livestock, and butter from America for the troops and vessels of the king, in the colonies in America as well as in Europe as follows:
          Ten to forty, or fifty, thousand barrels of beef of a quality equal to that of Ireland and of the same weight, to be delivered in some port of France or of the islands. This beef to be guaranteed to be the same quality as that of Ireland and consequently some may be delivered on trial. If it is necessary, an officer may be stationed in America to inspect all that will be taken on board either for the islands or for Europe, or only that found to be of good quality and well preserved by an inspector in the port of delivery will be unloaded.
          Four to ten thousand barrels of pork of a quality guaranteed to be very superior to that of Ireland. …
          A quantity to be agreed upon of cattle and sheep to be delivered to the islands of France for the troops and vessels. “Les Troupes du Roi, et de Mer, et de Terre, qui ont été dans la Nouvelle Angleterre, savent bien que les Boeufs, et les Moutons en vie, sont bien supérieurs en qualité.” They can be delivered at a price below that to which the islands are accustomed. …
          400,000 pounds of butter. …
          To guarantee the execution of the contract on their part, they will give “une caution Françoise de toute solidité.” In contracts and trials made hitherto for shipment of American produce, no security has been given.
          General conditions: delivery to be made at fixed periods, and wherever it is made, there will be an officer ready to make inspection of different articles and to do it without delay. Anyone attesting the receipt of such and such quantities will be able to authorize the purveyors to receive prompt payment in bills of exchange on the different departments or on the royal treasury.
          Ships carrying provisions to the islands will have liberty to take on molasses and other merchandise at the port of unlading, but if this presents an insuperable difficulty it will not be insisted upon. …
          Price for salt provisions will be below that for such products of Ireland, and for livestock less than the customary price.
          There will be fixed times of payment, to commence from the date of receipt of shipment, and although bills of exchange to be given in payment may be received after the date of the certificate of delivery, nevertheless, they will date from that time. Bills amounting to 15% the first year and 25% the second year to be withheld until certificates from the French customs are produced attesting that this amount has been shipped from France by, or for the account of, the purveyors, in brandy, wine, or manufactures of the realm.
          Payment to be made in specie, but in order to encourage the use of French articles in America, “et pour commencer un commerce durable, et réciproquement avantageux,” the contractors will hold themselves bound to take 15% of their payment in wines, brandies, and French products in the first year, 25% the second year, and each year afterward during the life of the contract an additional 2½%, the amount of supplies to be augmented in similar manner by an additional 2½% each year after the second year. …
          Remarques Générales.
          L’on ne sauroit douter que la France aussi bien que L’Amérique ne desire de former un lien assuré et permanent. L’intérêt du Commerce unit les Sauvages aux Civilisés, et soumet les ennemis dans l’alliance. Le lien d’intérêt est le plus fort qui puisse attacher une Nation à l’autre. Quoique l’Amérique et la France soient en tant que Nations dans une parfaite amitié, cependant le Commerce entre les deux a été troublé et éloigné par plusieurs causes, et ce sont principalement: 1o. les Américains n’etant point accoûtumés aux Manufactures de France. 2o. Les Marchands des Etats Unis ayant du Crédit pour les Marchandises Angloises. On se propose de dissiper le premier par l’échange du produit de l’Amérique, pour les Vins, Eaux-de-Vie, et les Manufactures de France; et heureusement le dernier est actuellement entièrement detruit même avec les Anglois, ne se fiant à aucun qui n’est pas responsable, et en conséquence, seroit un bon Créancier à la France.
          Si l’on observoit que les Américains sont accoûtumés aux Manufactures Angloises, et conséquemment ne voudroient point de celles des François, on pourroit répondre que les Contractants qui prendroient les Manufactures de France, auroient dans leur pouvoir, au moyen d’une certaine somme d’argent, d’obliger le Fermier à prendre en payement  des Marchandises pour ses Boeufs, Porcs et Beurre, qui avec le tems estimeroit les Cottons, Draps &c. de France, comme sont actuellement ceux d’Angleterre, et même s’ils étoient de la même largeur et qualité, et pliés comme ceux-là, et au même prix, ils n’en pourroient pas faire la différence. Le Fermier une fois accoûtumé, le plus grand nombre de personnes le seroit aussi, car les Etats, où sont élevés les Bêtes-à-corne et les Cochons sont presqu’entièrement de cette classe d’hommes, et comme chacun a des Bestiaux à vendre chaque année, les Marchandises de France par ce moyen entreroient nécessairement presque toutes dans chaque Famille. Il n’a a pas d’autre moyen qui pût introduire l’usage de ces Manufactures si promptement, et si efficacément continuer la consommation.
          Le Souscripteur a examiné personnellement les principales Manufactures en Normandie qui fabriquent ces articles que l’on employe en commun en Amérique, comme les Cottons, les Draps, les Toiles et la bonnéterie, enfin, pour assurer le Véritable intérêt des deux paÿs, et acquérir une connoissance nécessaire avant que ces propositions se fissent, dont il ose dire, qu’avec quelques réformes de peu de conséquence, en se conformant à la largeur, la foiblesse et le Glacé des Manufactures Angloises, lesquelles étant dressées, pressées, et pliées d’une manière particulièrement avantageuse, cache les fautes, et le besoin de force, que l’on ne trouve pas à présent dans les fabriques de Coton et de Laine de France, on pourroit les Vendre aussi bon marché, et l’on n’appercevroit aucune différence entre ceux Manufacturés en France et en Angleterre.
          D’après un examen général sur les intérêts de la France et d’Amérique, il est evidemment de l’avantage de l’un, et de l’autre, de s’accorder ensemble, et dans ce moment que l’Angleterre a mis des entraves au peuple des Etats-Unis, par le découragement que l’on exerce continuellement contre l’importation de ses productions, et contre l’usage de ses Navigations; et quand il y a une Suspension du Crédit général des Américains, c’est l’instant où la France en saisissant l’occasion, recueilleroit tout aussi-tot de grands avantages.
          Tandis que les Négotiants, Marchands et Fabriquants en France, ne connoissent point ceux qui sont responsables en Amérique, et en général qui n’ont aucune confiance dans le Commerce des Etats-Unis, un Contract de ce genre, sans hasarder un Sol du côté de la France, introduiroit pronptement un échange de denrées à un haut degré; et qui de la population actuelle qui s’accroit journellement, en peu de tems formeroit un revenu très considerable pour la Nation. Le nombre d’âmes des Etats-Unis double tous les Vingt ans; présentement il y en a près de trois millions et demi, dont la pluspart achètent la plus grande partie de leurs Vêtements.
          J’eus occasion en faisant un Mémoire, ou Observations sur le Commerce entre la France et l’Amerique, (et qui fut traduit par le Consul Françoise à Boston, et envoyé au Maréchal De Castries lors de son Ministère) de faire un calcul de ces Manufactures de France, qui pourroient convenir à la consommation des Américains, et qui peuvent être fournis à aussi bon compte par ce Royaume que par l’Angleterre, et dans lequel je ne compris point les plus grossières lainés, ni aucune espèce de clincailles, comme fer, acier, &c., qui décidément sont meilleur marché dans ce paÿs que dans l’autre, et il se montoit à Cinquante deux Millions de Livres Tournois, et au delà par année: un commerce de cette importance donneroit de la vigueur à une Nation, et ranimeroit les esprits abbatus du pauvre laboureur et du Manufacturier découragé.
          Il n’est pas nécessaire de remarquer qu’en tems de Guerre l’Angleterre coupe toute communication des vivres d’Irlande, et les Armées, et la Marine de France sont obligés de dépendre de l’ennemi pour les approvisionnements, ou être fournis par quelques autres à un prix énorme. Au contraire les provisions que l’on fourniroit d’Amérique seroient sûrs, et à bien meilleur compte que depuis plusieurs années.
          Comment sont payés les Irlandois pour le Boeuf, &c., qu’ils vendent à la France? On me l’a dit, en Vins, et Eaux-de-Vie. Mais la chose est tout-à-fait contraire, et la Valeur est appliquée de la même manière, comme on l’a dit les Américains l’appliqueroient, nommément, pour les Marchandises Angloises. Par les Douanes d’entrée au Havre on y importa d’Irlande l’année dernière, dans ce petit port, un grand nombre de Mille Barils de Boeuf et de Porc, et de quart Barils de Beurre. Les propriétaires, ou les Vendeurs des quel, m’attestèrent unanimément le fait, que, (et ç’a toujours été le cas) il n’y eut pas une seule livre de la Valeur entière payée qu’en Lettres de Change sur Londres. Je suis très positivement informé que c’est la même chose dans tous les autres ports de France. Les Irlandois qui importent des Vins et des Eauxde-Vie sont des hommes différents des Vendeurs de Boeuf; et ceux d’Angleterre et d’Irlande qui boivent les Vins et les Eaux-de-Vie de France (n’on obstant les impôts énormes) les payent en argent, et les boiroient quand même il n’y auroit pas seulement une livre de Boeuf pesant, porc ou beurre d’exporté en France dans une année. Où est donc la justice de l’objection, que l’Amérique prendroit la Valeur des provisions en argent de la France, et le payeroit à Londres contre des Marchandises, et que les Irlandois prennent le montant en Vins et Eaux-de-Vie? Est-ce que la proportion des Marchandises que l’on propose actuellement à recevoir en partie en payement ne seroit pas un avantage plus grand que celui qu’on en tire présentement en les recevant de Irlande, et la perspective du Commerce à venir avec l’Amérique, qui s’introduiroit par ce moyen, n’est-elle pas un objet de la plus grande conséquence pour la Nation Francoise?
          L’on n’a pas besoin de faire mention de l’épargne générale, de l’utilité, et de la facilité des Contracts. Ils sont été trop utiles en tems de Guerre, en liant les individus à fournir, à tout hazard des approvisionements, et à donner trop peu d’embarras en tems de paix, pour qu’il soit nécessaire que le Souscripteur en dise quelque chose. La neutralité qu’on peut espérer que l’Amérique tiendra pendant plusieurs années, peut être une bonne raison pour qu’on puisse compter plus sûrement sur elle, que sur l’Irlande, qui nécessairement est engagée du Côté de la Grande Bretagne contre la France.
          
            Soumis humblement par Jam’s Swan
          
         